        Case 1:20-cv-00474-DAD-JLT Document 13 Filed 08/07/20 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   VICHAI VONGSVIRATES,                             )   No. 1:20-cv-00474-NONE-JLT
                                                      )
12                  Plaintiff,                        )   ORDER ADOPTING FINDINGS AND
                                                      )   RECOMMENDATIONS, DENYING PLAINTIFF’S
13          v.                                        )   MOTION TO PROCEED IN FORMA PAUPERIS
                                                      )   AND DISMISSING THE ACTION WITHOUT
14   WELLS FARGO BANK N.A., et al.,
                                                      )   PREJUDICE
15                  Defendants.                       )
                                                      )   (Doc. No. 12)
16                                                    )

17          Vichai Vongsvirates seeks to proceed pro se and in forma pauperis in this action against Wells

18   Fargo Bank, N.A. and Rushmore Loan Management Services. On April 16, 2020, the assigned

19   magistrate judge screened the complaint pursuant to 28 U.S.C. § 1915A(b) and/or 28 U.S.C.

20   § 1915(e)(2) and dismissed plaintiff’s initial complaint with leave to amend because plaintiff failed to

21   allege facts sufficient to support his claims. (Doc. No. 7.) On May 6, 2020, plaintiff filed a first

22   amended complaint. (Doc. No. 8.) However, the first amended complaint largely duplicated the

23   initial filing, and the magistrate judge again found that plaintiff was unable to state a claim upon which

24   relief may be granted. Therefore, on July 8, 2020, the magistrate judge issued findings and

25   recommendations recommending that plaintiff’s motion to proceed in forma pauperis be denied, his

26   first amended complaint be dismissed without prejudice, and that plaintiff be provided fourteen days

27   to file any objections to the recommendation. (Doc. No. 12.) The findings and recommendations

28   were served on plaintiff and contained a warning that “failure to file objections within the specified

                                                          1
        Case 1:20-cv-00474-DAD-JLT Document 13 Filed 08/07/20 Page 2 of 2


1    time may waive the right to appeal the District Court’s order.” (Doc. No. 12 at 7) (citing Martinez v.

2    Ylst, 951 F.2d 1153 (9th Cir. 1991) and Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014)). To

3    date, no objections have been filed and the time period for doing so has expired.

4           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

5    School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court has conducted a de novo review of the case.

6    Having carefully reviewed the file, the court finds the findings and recommendations are supported by

7    the record and proper analysis.

8           Accordingly, the Court ORDERS:

9           1.      The findings and recommendations dated July 8, 2020 (Doc. No. 12) are ADOPTED

10                  IN FULL;

11          2.      Plaintiff’s first amended complaint is DISMISSED without prejudice;

12          3.      Plaintiff’s motion to proceed in forma pauperis (Doc. No. 3) is DENIED;

13          4.      Defendant’s motion to dismiss (Doc. No. 9) is DISMISSED AS MOOT; and

14          5.      The Clerk of Court is DIRECTED to assign a district judge to this matter for the

15                  purposes of closure and to close this action.

16
     IT IS SO ORDERED.
17
18      Dated:     August 6, 2020
                                                       UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                         2
